Title: From John Adams to James McHenry, 17 October 1797
From: Adams, John
To: McHenry, James



Dear Sir
Newyork Octobr 17th 1797—

I received two days ago your Letter of the 24th of Sept: with Inclosures—
I am Very Sorry to learn your health has been interrupted, and heartily hope it is fully restored—
I return with this all the papers I have received from you to this time—I have read them, but find nothing which requires any particular observations from me—My Sentiments are in concord with yours, and I pray you to continue to direct the business as you have done—and as you judge necessary till I shall have the pleasure to see you—
I know not what answer Can be given to the petitioners from Tenessee—it is too late to revoke the orders complained of if that were proper
With great Esteem your humble Servant
John Adams